J-S53021-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                  v.                           :
                                               :
                                               :
    T.S.                                       :
                                               :
                       Appellant               :   No. 3587 EDA 2019

         Appeal from the Judgment of Sentence Entered August 1, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0000254-2019


BEFORE:        SHOGAN, J., LAZARUS, J., and STRASSBURGER, J.*

MEMORANDUM BY LAZARUS, J.:                            FILED: JANUARY 4, 2021

           T.S. appeals from the judgment of sentence, imposed in the Court of

Common Pleas of Philadelphia County, after he entered an open guilty plea to

endangering the welfare of a child (“EWOC”),1 simple assault,2 recklessly

endangering another person (“REAP”),3 aggravated assault of a victim under

thirteen,4 and aggravated assault of a victim under six.5 Upon careful review,

we affirm.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. § 4304(a)(1).

2   18 Pa.C.S.A. § 2701(a).

3   18 Pa.C.S.A. § 2705.

4   18 Pa.C.S.A. § 2702(a)(9).

5   18 Pa.C.S.A. § 2702(a)(8).
J-S53021-20



       The following factual basis for T.S.’s plea was recited by the

Commonwealth at the guilty plea hearing on May 16, 2019:

       [DISTRICT ATTORNEY]: Your Honor, on September 24, 2018,
       [T.S.] had exclusive custody of his child, [C.S.], date of birth 12-
       25-16.

       The next morning the mother of the child was changing [C.S.’s]
       diaper when she noticed a bruise on him. He went to day care
       that day.

       While at day care[,] the worker who was there discovered more
       injuries to the child, including bad bruising on his buttocks as well
       [as] his side, and there was a bruise on his face as well.

       When [T.S.] was confronted about this, he said that he had to
       correct him. The doctors at CHOP where the child was admitted
       for a few days determine[d] that this was not accidental trauma.

N.T. Guilty Plea Hearing, 5/16/19, at 5.

       On August 1, 2019, the trial court sentenced T.S. to an aggregate term

of 7½ to 15 years’ incarceration, plus five years of probation.6 On August 6,

2019, T.S. filed a motion for reconsideration of his sentence, which was denied

by operation of law on December 6, 2019. T.S. filed a timely notice of appeal,

followed by a court-ordered Pa.R.A.P. 1925(b) concise statement of errors

complained of on appeal.

       T.S. raises the following issue for our review:


____________________________________________


6 Specifically, the court imposed the following periods of confinement: for
aggravated assault of a victim under 13, 7 ½ to 15 years’ incarceration,
followed by 5 years of probation; for EWOC, 5 to 10 years’ incarceration; and
for aggravated assault of a victim under six, 5 to 10 years’ incarceration. T.S.
received no further penalty on the remaining convictions and all sentences
were ordered to run concurrently.

                                           -2-
J-S53021-20


      Whether the sentencing court abused its discretion by entering
      manifestly excessive and clearly unreasonable sentences, where
      the sentences violated the sentencing guidelines, where the trial
      court overly focused on the offenses and ignored [T.S.’s]
      mitigating circumstances, [and] where the sentences greatly
      exceeded the sentencing guidelines?

Brief of Appellant, at 8.

      T.S.’s claim raises a challenge to the discretionary aspects of his

sentence. Such a claim does not entitle an appellant to review as a matter of

right. Commonwealth v. Swope, 123 A.3d 333, 337 (Pa. Super. 2015).

Rather, before this Court can address such a discretionary challenge, an

appellant must invoke this Court’s jurisdiction by:   (1) filing a timely notice

of appeal, see Pa.R.A.P. 902 and 903; (2) properly preserving the issue at

sentencing or in a motion to reconsider and modify sentence, see Pa.R.Crim.P.

720; (3) including in his brief a concise statement of reasons relied upon for

allowance of appeal pursuant to Pa.R.A.P. 2119(f); and (4) raising a

substantial question that the sentence appealed from is not appropriate under

the Sentencing Code. Swope, 123 A.3d at 337.

      Here, T.S. filed a post-sentence motion for reconsideration of his

sentence, followed by a timely notice of appeal to this Court. He has also

included in his brief a concise statement of reasons relied upon for allowance

of appeal with respect to the discretionary aspects of his sentence pursuant

to Rule 2119(f). Accordingly, we must now determine whether T.S. has raised

a substantial question that his sentence is not appropriate under the

Sentencing Code.


                                    -3-
J-S53021-20



      In his Rule 2119(f) statement, T.S. asserts that “[i]n this case, the

sentence imposed upon [him] was manifestly excessive and clearly

unreasonable. Additionally[,] the [C]ommonwealth[’s] recommendation was

for only two (2) years[’] incarceration. Upon instruction[,] the trial court did

not mention the [presentence investigation report] at sentencing.” Brief of

Appellant, at 11. Standing alone, T.S.’s Rule 2119(f) statement fails to raise

a substantial question. See Commonwealth v. Fisher, 47 A.3d 155, 159

(Pa. Super. 2012) (“[A] bald assertion that a sentence is excessive does not

by itself raise a substantial question justifying this Court’s review of the merits

of the underlying claim.”); Commonwealth v. Lutes, 793 A.2d 949, 964 (Pa.

Super. 2002) (same).

      However, when read in conjunction with his statement of the questions

involved, see Commonwealth v. Felix, 539 A.2d 371, 377 (Pa. Super. 1988)

(court may look to both Pa.R.A.P. 2119(f) statement and statement of

questions presented to determine if substantial questions are raised), we

conclude that T.S. raises a substantial question for our review. Specifically, a

claim that a court imposed a sentence outside the guidelines while failing to

consider mitigating circumstances has been found to raise a substantial

question. See Swope, supra (holding claim of excessiveness coupled with

claim trial court failed to consider rehabilitative needs and mitigating factors

presents substantial question); Commonwealth v. Samuel, 102 A.3d 1001,

1007 (Pa. Super. 2014) (same). T.S. having properly invoked our jurisdiction,

we may proceed to review his claim.

                                       -4-
J-S53021-20



      We begin by noting our standard of review in sentencing matters:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment. Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

Commonwealth v. Raven, 97 A.3d 1244, 1253 (Pa. Super. 2014).

      Deference is accorded to the trial court’s pronouncement of sentence

because the trial court is in the best position to determine the proper penalty

for a particular offense based upon an evaluation of the individual

circumstances before it. Commonwealth v. Ward, 568 A.2d 1242, 1243

(Pa. 1990). “When imposing a sentence, the sentencing court must consider

the factors set out in 42 Pa.C.S.A. § 9721(b), that is, the protection of the

public, gravity of offense in relation to impact on victim and community, and

rehabilitative needs of the defendant[.]” Commonwealth v. Fullin, 892 A.2d

843, 847 (Pa. Super. 2006).     Furthermore, “[a] trial court judge has wide

discretion in sentencing and can, on the appropriate record and for the

appropriate reasons, consider any legal factor in imposing a sentence in the

aggravated range.” Commonwealth v. Stewart, 867 A.2d 589, 593 (Pa.

Super. 2005) (citation omitted).     The sentencing court must, however,

consider the sentencing guidelines. See Fullin, 892 A.2d at 847. Finally,

where the court is in possession of a presentence report (“PSI”), we “presume

that the sentencing judge was aware of relevant information regarding the


                                     -5-
J-S53021-20



defendant’s character and weighed those considerations along with mitigating

statutory factors.”      Commonwealth v. Watson, 228 A.3d 928, 936 (Pa.

Super. 2020), quoting Commonwealth v. Devers, 546 A.2d 12, 18 (Pa.

1988).

       Here, the argument section of T.S.’s brief consists, in its entirety, of the

following:

       When fashioning a sentence, a court is required to consider “the
       particular circumstances of the offense and the character of the
       defendant.” Commonwealth v. McClendon, 589 A.2d 706,
       712–13 (Pa. Super, 1991) (en banc) (quoting Commonwealth v.
       Frazier, 500 A.2d 158, 159 (Pa. Super. 1985)). “In considering
       these factors, the court should refer to the defendant’s prior
       criminal record, age, personal characteristics, and potential for
       rehabilitation.” Id.

       Therefore, the imposed sentence was an abuse of discretion,
       because it was overly focused on the offense. Mr. Stewart’s
       sentence should and must be vacated and the matter remanded
       for a new sentencing hearing.

Brief of Appellant, at 12.

       T.S.’s counseled brief is woefully inadequate.7 The argument portion of

the brief—consisting of a mere four sentences—is utterly undeveloped and

____________________________________________


7 In light of the deficiency of T.S.’s counseled brief, we feel compelled to note
that counsel requested—and received—three extensions of time within which
to file his client’s brief in this matter, which was originally due to be submitted
on March 23, 2020. In his first request, filed on March 16, 2020, counsel
averred that, given his “previously arranged trial schedule, (41) days in [sic]
an inadequate amount of time for him to prepare a legally a legally sound brief
and zealously represent his client.” Application for Extension, 3/16/20, at ¶
3. We granted counsel’s request and ordered the brief to be filed by May 25,
2020. See Order, 3/16/20. In his second request, filed one day after this



                                           -6-
J-S53021-20



unsupported by citation to relevant legal authority.      T.S. fails to provide

support from the record for his bald assertion that the sentencing court was

“overly focused on the offense.” Moreover, the argument section of T.S.’s

brief fails to even mention the assertions raised in his Rule 2119(f) statement

and statement of the questions involved regarding the excessiveness of his

sentence and the court’s failure to consider mitigating circumstances—the

very claims forming the basis of our grant of allowance of appeal. It is not

this Court’s responsibility to comb through the record in search of the factual

underpinnings of an appellant’s claim, nor will we act as co-counsel and

develop arguments on his behalf. Samuel, 102 A.3d at 1005. Rather, it was

T.S.’s responsibility to provide an adequately developed argument by
____________________________________________


Court’s extended deadline for filing T.S.’s brief, counsel wrote that “Covid-19
rages on” and, therefore, the initial extension provided “an inadequate amount
of time for him to prepare a legally sound brief and zealously represent his
client.” Second Application for Extension, 5/26/20, at ¶¶ 2-3. This Court
again granted counsel’s request, ordered the brief to be filed by June 24, 2020,
and stated that no further continuances would be granted. See Order,
5/27/20. Nevertheless, on June 17, 2020, counsel filed yet another request
for an extension, this time citing the stay-at-home order issued by
Pennsylvania Governor Tom Wolf, as well as the rioting that occurred in the
aftermath of the death of George Floyd at the hands of Minneapolis police.
See Third Application For Extension, 6/17/20. Counsel averred that these
circumstances had resulted in his having “limited access to the research
materials needed to research and draft the Appellant’s [b]rief.” Id. at ¶ 2.
We again granted a thirty-day extension and informed counsel that no further
extensions would be granted. See Order, 6/25/20. Despite receiving these
extensions which, together, granted him nearly four additional months to
research and draft a “legally sound brief,” see Second Application for
Extension, supra, counsel inexplicably saw fit to submit a document that can
only be described as utterly lacking in substance and deficient in all material
aspects.


                                           -7-
J-S53021-20



identifying the factual bases of his claim and providing citation to, and

discussion of, relevant authority in relation to those facts.   See Pa.R.A.P.

2119. Because he has failed to do so, we find his claim waived. See Samuel,

supra.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/4/21




                                    -8-